      Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 1 of 10




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 MICHAEL WILLIAMS,                              No. 4:15-CV-00675

      Plaintiff,                                (Chief Judge Brann)

      v.

 INFLECTION ENERGY, LLC,
 U.S. WELL SERVICES, LLC, and
 U.S. WELL SERVICES, INC.,

      Defendants and Third-Party
      Plaintiffs,

      v.

 HYPERION SAFETY SERVICES,
 LLC,

      Third-Party Defendant and
      Third-Party Plaintiff,

      v.

 NAVIGATORS INSURANCE
 COMPANY,

      Third-Party Defendant.


                       MEMORANDUM OPINION

                               SEPTEMBER 15, 2021

I.   INTRODUCTION

     On September 3, 2020, Hyperion Safety Services, LLC, filed a third-party

complaint against Navigators Insurance Company. This is a breach-of-contract
         Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 2 of 10




claim predicated on this Court’s supplemental jurisdiction and brought under

Pennsylvania law.

         On December 21, 2020, Navigators filed a motion to dismiss pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. The motion is

now ripe for disposition; for the reasons that follow, it is denied.

II.      LEGAL STANDARD

         Under Federal Rule of Civil Procedure 12(b)(6), the Court dismisses a

complaint, in whole or in part, if the plaintiff has failed to “state a claim upon which

relief can be granted.” A motion to dismiss “tests the legal sufficiency of a claim”1

and “streamlines litigation by dispensing with needless discovery and factfinding.”2

“Rule 12(b)(6) authorizes a court to dismiss a claim on the basis of a dispositive

issue of law.”3 This is true of any claim, “without regard to whether it is based on

an outlandish legal theory or on a close but ultimately unavailing one.”4

         Following the Roberts Court’s “civil procedure revival,”5 the landmark

decisions of Bell Atlantic Corporation v. Twombly6 and Ashcroft v. Iqbal7 tightened

the standard that district courts must apply to 12(b)(6) motions.8 These cases


1
      Richardson v. Bledsoe, 829 F.3d 273, 289 n.13 (3d Cir. 2016) (Smith, C.J.) (citing Szabo v.
      Bridgeport Machs., Inc., 249 F.3d 672, 675 (7th Cir. 2001) (Easterbrook, J.)).
2
      Neitzke v. Williams, 490 U.S. 319, 326–27 (1989).
3
      Id. at 326 (citing Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
4
      Id. at 327.
5
      Howard M. Wasserman, The Roberts Court and the Civil Procedure Revival, 31 Rev. Litig.
      313 (2012).
6
      550 U.S. 544 (2007).
7
      556 U.S. 662 (2009).
8
      Id. at 670.
                                                 -2-
         Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 3 of 10




“retired” the lenient “no-set-of-facts test” set forth in Conley v. Gibson and replaced

it with a more exacting “plausibility” standard.9

        Accordingly, after Twombly and Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’”10 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”11 “Although the plausibility

standard does not impose a probability requirement, it does require a pleading to

show more than a sheer possibility that a defendant has acted unlawfully.”12

Moreover, “[a]sking for plausible grounds . . . calls for enough facts to raise a

reasonable expectation that discovery will reveal evidence of [wrongdoing].”13

        The plausibility determination is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.”14 No matter

the context, however, “[w]here a complaint pleads facts that are merely consistent

with a defendant’s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.”15




9
     Id.
10
     Id. at 678 (quoting Twombly, 550 U.S. at 570).
11
     Id.
12
     Connelly v. Lane Constr. Corp., 809 F.3d 780 (3d Cir. 2016) (Jordan, J.) (cleaned up).
13
     Twombly, 550 U.S. at 556.
14
     Iqbal, 556 U.S. at 679.
15
     Id. at 678 (quoting Twombly, 550 U.S. at 557 (internal quotation marks omitted)).
                                               -3-
         Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 4 of 10




        When disposing of a motion to dismiss, the Court “accept[s] as true all factual

allegations in the complaint and draw[s] all inferences from the facts alleged in the

light most favorable to [the plaintiff].”16 However, “the tenet that a court must accept

as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.”17 “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.”18

        As a matter of procedure, the United States Court of Appeals for the Third

Circuit has instructed that:

        Under the pleading regime established by Twombly and Iqbal, a court
        reviewing the sufficiency of a complaint must take three steps. First, it
        must tak[e] note of the elements [the] plaintiff must plead to state a
        claim. Second, it should identify allegations that, because they are no
        more than conclusions, are not entitled to the assumption of truth.
        Finally, [w]hen there are well-pleaded factual allegations, [the] court
        should assume their veracity and then determine whether they plausibly
        give rise to an entitlement to relief.19

III.    FACTS AND PROCEDURAL HISTORY

        Hyperion employed Plaintiff Michael Williams as a safety representative.20

Hyperion assigned Williams to work at a U.S. Well Services, LLC (“Well Services”)




16
     Phillips v. Cnty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008) (Nygaard, J.).
17
     Iqbal, 556 U.S. at 678 (internal citations omitted).
18
     Id. See also Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (Nygaard, J.)
     (“After Iqbal, it is clear that conclusory or ‘bare-bones’ allegations will no longer survive a
     motion to dismiss.”).
19
     Connelly, 809 F.3d at 787 (internal quotation marks and citations omitted).
20
     Doc. 1 at 2.
                                                 -4-
        Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 5 of 10




site in Lycoming County, Pennsylvania. On January 5, 2014, Williams slipped and

fell at this well site, injuring his right ankle.21

        On January 5, 2015, Williams sued Hyperion in the Eastern District of

Louisiana, seeking damages under the Jones Act and general maritime law.22 On the

same day and in the same court, Williams filed a personal injury suit against

Inflection Energy, LLC and Well Services.23 But the parties agreed to transfer that

second suit against Inflection Energy and Well Services to this Court.24

        In this Court, Well Services filed a third-party complaint, seeking defense and

indemnification from Hyperion under a Master Service Agreement.25 A few months

later, in February 2016, Hyperion and Williams settled.26                    This Settlement

Agreement required Williams to “defend, indemnify, and hold harmless . . .

Hyperion from and against any and all claims arising out of this incident, including,

but not limited to any contribution or tort indemnity claims by U.S. Well Services,

LLC and Inflection Energy, LLC.”27

        Under this Settlement Agreement, Hyperion demanded that Williams defend

and indemnify it against Well Services’s claims.28 Instead of meeting Hyperion’s



21
     Id. at 3.
22
     Williams v. Trinity Med. Mgmt., L.L.C., 331 F. Supp. 3d 557, 560 (E.D. La. 2018).
23
     Doc. 1.
24
     Doc. 16.
25
     Doc. 43.
26
     Doc. 159, Exhibit 2.
27
     Id.
28
     Id.
                                               -5-
        Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 6 of 10




demand, Williams filed a declaratory judgment action in the Eastern District of

Louisiana.29 But the Eastern District of Louisiana granted summary judgment in

Hyperion’s favor, requiring Williams “to defend and indemnify Hyperion against all

claims, including those for contractual liability, arising out of this incident.”30 The

United States Court of Appeals for the Fifth Circuit affirmed the district court’s

judgment.31

        Meanwhile, litigation continued in this Court. This Court granted summary

judgment on several issues, including Hyperion’s duty to release, defend, and

indemnify Well Services and Well Services’s duty to indemnify Inflection Energy.32

But this Court denied Hyperion’s motion for partial summary judgment, in which

Hyperion argued that its indemnification duty was capped at zero dollars.33

        After this Court denied Hyperion’s motion for partial summary judgment,

Hyperion filed a third-party complaint against Navigators.34 In this complaint,

Hyperion sought defense and indemnification under a marine general liability

insurance policy it bought from Navigators (“the Navigators Policy”).35 Navigators




29
     Williams, 331 F. Supp. 3d at 561.
30
     Id. at 562.
31
     Williams v. Trinity Med. Mgmt., L.L.C., 769 F. App’x 179, 180 (5th Cir. 2019).
32
     Docs. 90, 126.
33
     Doc. 142.
34
     Doc. 149.
35
     Id.
                                               -6-
        Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 7 of 10




responded to Hyperion’s third-party complaint by filing a motion to dismiss pursuant

to Federal Rule of Civil Procedure 12(b)(6).36 That motion is now before this Court.

IV.     DISCUSSION

        First, Navigators argues that collateral estoppel precludes Hyperion from

litigating the issue of which party must defend and indemnify Hyperion.

Specifically, Navigators contends that the Eastern District of Louisiana and the Fifth

Circuit already decided this issue in the previous declaratory judgment action, to

which Hyperion was a party. “There is no dispute that Pennsylvania law on

collateral estoppel governs in this diversity action.”37

        “Under Pennsylvania law, the following conditions must exist before
        collateral estoppel may be invoked: (1) the issue decided in the prior
        adjudication was identical with the one presented in the later action; (2)
        there was a final judgment on the merits; (3) the party against whom
        the plea is asserted was a party or in privity with a party to the prior
        adjudication; and (4) the party against whom it is asserted has had a full
        and fair opportunity to litigate the issue in question in a prior action.”38

        Navigators does not meet the first requirement for collateral estoppel. In the

previous declaratory judgment action, the issue was whether “the indemnification

provision contained within the Settlement Agreement requires [Williams] to defend

and indemnify Hyperion against all claims, including those for contractual liability,

arising out of this incident.”39 Here, the issue is whether the Navigators Policy



36
     Doc. 159.
37
     Nationwide Mut. Fire Ins. Co. v. George V. Hamilton, Inc., 571 F.3d 299, 310 (3d Cir. 2009).
38
     Walker v. Horn, 385 F.3d 321, 337 (3d Cir. 2004).
39
     Williams, 331 F. Supp. 3d at 581.
                                              -7-
         Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 8 of 10




requires Navigators to defend and indemnify Hyperion.40                      “Those issues are

obviously not identical.”41 Accordingly, collateral estoppel does not bar Hyperion

from litigating Navigators’s duty to defend and indemnify under the Navigators

Policy.

        Next, Navigators contends that it need not defend and indemnify Hyperion

because Williams already agreed to do so in the Settlement Agreement. “Under

Pennsylvania law, . . . a court ascertaining whether an insurer has a duty to defend

its insured makes its determination by defining the scope of coverage under the

insurance policy on which the insured relies and comparing the scope of coverage

to the allegations of the underlying complaint.”42                “If the allegations of the

underlying complaint potentially could support recovery under the policy, there will

be coverage at least to the extent that the insurer has a duty to defend its insured in

the case.”43 “Importantly, Pennsylvania adheres to the ‘four corners’ rule . . . .”44

“Under the four corners rule, a court in determining if there is coverage does not

look outside the allegations of the underlying complaint or consider extrinsic

evidence.”45




40
     Doc. 149.
41
     Walker, 385 F.3d at 337.
42
     Ramara, Inc. v. Westfield Ins. Co., 814 F.3d 660, 673 (3d Cir. 2016).
43
     Id.
44
     Id. (citation omitted).
45
     Id.
                                                -8-
        Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 9 of 10




        Here, the Settlement Agreement is not within the “four corners” of Hyperion’s

third-party complaint.46 Nor does the Settlement Agreement define the Navigators

Policy’s scope of coverage.47 Thus, the Settlement Agreement between Hyperion

and Williams does not vitiate Hyperion’s claims under the Navigators Policy, at least

not at this stage.

        Within its four corners, Hyperion’s third-party complaint alleges that

Navigators issued Hyperion a marine general liability insurance policy effective

from July 10, 2013, to July 10, 2014.48 The complaint also includes the Navigators

Policy’s language, which provides defense and indemnification for suits for bodily

injuries that occur during the policy period.49 This language potentially indicates

that Navigators must defend and indemnify Hyperion for claims arising from

Williams’s January 2014 injuries. Accordingly, Hyperion’s third-party complaint

survives at this stage.

        Finally, Navigators argues that if it must defend and indemnify Hyperion,

Williams must in turn defend and indemnify Navigators. Navigators even threatens

a cross-claim against Williams if this Court allows Hyperion’s third-party complaint

to proceed.50 But this potential cross-claim against Williams does not justify

dismissing Hyperion’s complaint, which does not include Williams as a party.


46
     Doc. 149.
47
     Doc. 159, Exhibit 2.
48
     Doc. 149 at 4.
49
     Id.
50
     Doc. 159 at 21.
                                         -9-
      Case 4:15-cv-00675-MWB Document 171 Filed 09/15/21 Page 10 of 10




Indeed, Navigators does not cite any precedent to this effect. Navigators’s motion

to dismiss pursuant to Rule 12(b)(6) is therefore denied.

V.    CONCLUSION

      For the foregoing reasons, Navigators’s motion to dismiss pursuant to Rule

12(b)(6) is denied.

      An appropriate Order follows.

                                                 BY THE COURT:


                                                 s/ Matthew W. Brann
                                                 Matthew W. Brann
                                                 Chief United States District Judge




                                        - 10 -
